Hough, J.
This was an action of ejectment for the southeast quarter of section thirty-two, township fifty-one, range five west, in Audrain county. There was a verdict and judgment for defendant, and plaintiff has appealed. The land in controversy was entered by one Isaac Herrick in 1836. He received a patent for the same dated August 1st, 1838, which was filed for record April 17th, 1867. On the 7th day of March, 1837, Isaac Herrick conveyed to James D. Eyler certain lands described as follows: “ The lands entered by Isaac Herrick at the office in Palmyra, State of Missouri, on the 19th of July, 1836, specified in certificate No. 14730 containing 1520 acres, No. 14728 containing 2400 acres, No. 14731 containing 1451r279-o- acres, *666No. 14729 containing 320 acres dated 19th July, 1836, No. 14913 containing 160 acres dated July 29, 1836, No. 15166 containing 240 acres, No. 15167 containing 169¶^ acres dated 12 August, 1836.” The land in question was included in one of tlie foregoing certificates. This deed was filed for record July 8th, 1837. The same description of these lands was employed by Eyler and his grantees in all the conveyances of the same made by them until May 14, 1859, when a large portion thereof, including the tract in controversy, was conveyed to the plaintiff and others, by its numbers, and at a sale in partition subsequently made the plaintiff purchased, and received a deed for the land sued for. On the 24th day of March, 1837, seventeen days after the conveyance from Herrick to Eyler, but before said conveyance was filed for record, Isaac Herrick conveyed to M. J. Noyes, the land in controversy and other property This deed was filed for record May 9th, 1837. In November, 1852, Noyes conveyed said land to one Hendrick, and in June, 1865, Hendrick conveyed to the defendant House. There was testimony tending to show that Noyes had notice of the conveyance made by Herrick to Eyler and of the fact that one of the certificates mentioned in said deed included the land conveyed to him by Ilerrick. Hendrick and House both testified that they had no actual notice of the conveyance from Herrick to Eyler. The question of actual notice was properly submitted to the jury, and the only question which it is necessary for us to determine is, whether the description employed in the deed from Herrick to Eyler was sufficiently definite to impart notice to Hendrick that the land purchased by him of Noyes was included in said conveyance. This question was a controlling one, on the hypothesis that Noyes had actual notice, of which, as before stated, there was some testimony. The circuit court held, that the description was too indefinite to impart notice to Hendrick, and we think its ruling was correct.
The description was undoubtedly good enough between *667the parties to the deed, but it was wholly insufficient as notice to third persons. To constitute the record of a deed notice to subsequent purchasers, the description contained in the deed should be such as would enable such purchasers to identify the land by name, location, monuments, courses and distances, or numbers, or the deed should refer to some other instrument lawfully of record which does contain such means of identification. Here the reference was to certificates of entry which were not and could not be recorded, covering large bodies of land which were not even designated as lying in the county where the deed was recorded. There is nothing in such a description to put a purchaser upon inquiry and in such case he might safely rely upon the presumption that the grantor and grantee in the second conveyance were not guilty of a violation of the criminal statutes. A similar ruling is to be found in Stewart v. Huff, 19 Iowa 557. The judgment of the circuit court will be affirmed.
The other judges concur.
Affirmed.